Citation Nr: 1105493	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-20 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
claimed as imbalance, due to gas chamber toxins and Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Jose A. Salas, One Time 
Representative


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from December 1951 to July 1973.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran essentially contends that he has a disability 
manifested by imbalance due to service.  Subsequent to his filing 
his claim, Parkinson's disease was added to the list of 
presumptive disabilities associated with Agent Orange exposure, 
and the Veteran has argued that his imbalance problem is 
associated with Parkinson's disease.  Under Clemons v. Shinseki, 
23 Vet. App. 1 (2009), a claimant seeks service connection for 
the symptoms regardless of how those symptoms are diagnosed or 
labeled.  Thus, the Board has characterized the issue as noted on 
the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had service in Vietnam, where he was presumed to 
have been exposed to herbicides such as Agent Orange.  

2.  The Veteran has a current diagnosis of Parkinson's disease, 
which is presumed to have been incurred due to herbicide 
exposure. 


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease as 
secondary to herbicide exposure have been met.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.307 (2010); 
75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), to be codified later 
at 38 C.F.R. § 3.309(e).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Service Connection for Parkinson's Disease

The Veteran contends that he has a disability manifested by 
imbalance that he believes may be due to his exposure to Agent 
Orange during active service.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disability.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

A Veteran who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be the 
last date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, then certain diseases shall be 
service-connected even though there is no record of such disease 
during service.  Recently, VA amended the list of covered 
diseases presumed service-connected due to herbicide exposure to 
include Parkinson's disease.  This change includes claims already 
on appeal.  See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), to be 
codified later at 38 C.F.R. § 3.309(e). 

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, after 
the last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence clearly establishes that the Veteran had Vietnam 
service from July 1967 to June 1968.  He is therefore presumed to 
have been exposed to herbicide agents such as Agent Orange.  This 
constitutes evidence of service incurrence of a disease or 
injury.  

The evidence includes diagnoses of Lytico-Bodig disease and 
Parkinson's disease.  A March 2006 VA neurology consultation 
listed the provisional diagnosis as Parkinson's disease.  A VA 
examination in March 2010, which was completed by a VA physician 
with review of the claims folder, also diagnosed Parkinson's 
disease.

Under the regulatory change effective Aug. 31, 2010, Parkinson's 
disease is now presumed to be the result of herbicide exposure.  
This serves as the evidence of a nexus between the injury in 
service and the current disability.  Therefore, as all three 
elements required for service connection have been met, 
entitlement to service connection for Parkinson's disease is 
warranted.  


ORDER

Service connection for Parkinson's disease is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


